DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 line 4 refers to: “the slope adjusting assembly” which lacks antecedent basis. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafner (USPN 9010076).
Regarding claim 1, Hafner discloses a rotary mowing attachment (Figure 5), comprising: a cutting head assembly (100) slidably coupled to a carrier assembly (Carrier 202 supports head 100, Column 7 lines 52.  Figures 6a-6i show that the heads slides from right to left in relation to the carrier 202 via parallel arms 230 and 232), the cutting head assembly further comprising; at least two rotating blades (102a,b and 104a,b,c), at least one rotator motor (Arm 109 with spring 11 is considered to be a motor as it causes or imparts motion to the mower head 100 as discussed in Column 7 lines 4-14) configured to rotate the cutting head assembly about a cutting head central axis (The mower head rotates on shaft 105, column 6 lines 24-27), at least one blade drive motor (116) configured to drive the at least two counter-rotating blades (Column 7 lines 27-28 discloses a single belt drive mowers 104a,b,c. Figure 5B shows that drive belt 128 is trained about the pulleys of mowers 104a,b,c and as shown in figure 5b would rotate the center blade 104b in an opposite direction than the two outer blades 104a,c), and at least one lateral motion drive motor (Springs 234 are considered to be lateral motion drive members as they causes lateral motion of the cutting head) configured to move the cutting head assembly position relative to the carrier assembly (Figures 6a-6i).

Regarding claim 2, Hafner discloses wherein the at least two counter-rotating blades at least partially overlap at the cutting edges of each blade (Figure 5B shows that the center blade tip overlaps the outerblades tips).

Regarding claim 8, Hafner discloses wherein the carrier assembly further comprises two or more adjustable casters (Figure 5 show castors 206 that rotatably adjust during operation).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whatley (USPN 4901508) in view of Johnson (USPN 6184916).
Regarding claim 1, Whatley discloses a rotary mowing attachment (10), comprising: a cutting head assembly (14) slidably coupled to a carrier assembly (Carrier 12 slidably connects head 14 via outer member 22 and inner member 23), the cutting head assembly further comprising; at least two rotating blades (40), at least one rotator motor (Hydraulic actuator 41 is considered to be a motor as it causes or imparts rotating motion) configured to rotate the cutting head assembly about a cutting head central axis (Axis 27 is considered to be a central axis as it is laterally aligned with the center of head for operation on a slope as depicted in figure 5), at least one blade drive motor configured to drive the at least two counter-rotating blades (Driven by the PTO of the tractor which is understood to be power by the carrier motor), and at least one lateral motion drive motor (Hydraulic actuator 39 is considered to be a motor as it causes or imparts linear motion) configured to move the cutting head assembly position relative to the carrier assembly (Via telescoping members 22 and 23).
	It is noted that Whatley meets the current structural and functional limitations and discloses an old and well known power source configuration to control the rotary movements of the apparatus.  The hydraulic actuators and mechanical drive train through the PTO are considered to be the “rotator motor”, “lateral motion drive motor” and “blade drive motor”.  This interpretation is deemed appropriate in abroad definition of the term “motor” which is interpreted to be: “causing or imparting motion”.  Whatley meets the current structural and functional limitations and as applicants claim currently lacks additional structure and specific control function of the apparatus to disqualify any old and well known power means.   
However, upon amendment of the power source elements or dispute of the above interpretation, examiner takes official notice that it is old and well known to power implements of mowers independently from one another, and it is old and well known to use any mechanically equivalent power source and actuation device.  For example the linear actuation devices of Whatley could be replaced with electric motor driven linear devices and the blades be driven by an electric motor. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have reconfigured to drive components of Whatley in any old and well known manner.  
	The blades of Whatley appear to rotate in the same direction as shown in the belt configuration of figure 4, therefore Whatley is lacking counter-rotating blades.  
	Johnson discloses a mower with two cutting heads that can mow around obstacles and teaches the counter-rotation of the blades via a crossed belt (Figure 3, shows counter rotating blades, Column 1 lines 60-63). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the forward two blades of Whatley to counter rotate as taught by Johnson for better initial cutting around an obstacle.  

Regarding claim 2, the combination discloses wherein the at least two counter-rotating blades at least partially overlap at the cutting edges of each blade (Whatley, Column 2 lines 3-4).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafner (USPN 9010076) as applied to claim 2 in further view of Duecker (DE 20211861).
Regarding claim 3, Hafner discloses a simple mount and is lacking a mount with a boom assembly. 
Duecker discloses a mower head (2) with a carrier (11) capable of mowing around obstacles along a roadside and teaches the use of a boom assembly further comprising; an extending boom (9) adjustably extended from a mount (4), a reach boom (17) rotatably coupled to the extending boom at a reach boom proximate end (pivot 8)and rotatably coupled (via pivots 18) to a float boom (12) at an opposing reach boom distal end, and wherein the float boom is rotatably coupled (via pivot 7) to the carrier assembly (11) at a float boom distal end.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the simple mount of Hafner with the boom assembly mount taught by Duecker to provide greater adjustability to the cutting head during operation along a roadside.    

Regarding claim 4, the combinations mount is considered to removably coupled to a vehicle as it was somehow assembled in relation to a carrying vehicle.

Regarding claim 5, the combinations discloses wherein the vehicle is a carrier vehicle, tractor, utility vehicle, or truck (Duecker, 3).

Allowable Subject Matter
Claims 6-7 and 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/Primary Examiner, Art Unit 3671